[shenex1059123118001.jpg]
[RSU Award Agreement] NOTICE AND ACCEPTANCE OF PERFORMANCE UNIT AWARD
Participant Shenandoah Telecommunications Company [Name and Address of
Participant] 500 Shentel Way P.O. Box 459 Edinburg, VA Number of Units Awarded:
[ ] Plan: 2014 Equity Incentive Plan (the “Plan”) Grant and Vesting. Effective
____________ (the “Effective Date”), you have been awarded (the “Award”) ______
Performance Units (the “Units”) which are a contingent right to receive shares
of common stock (the “Shares”) of Shenandoah Telecommunications Company (the
“Company”) subject to the following restrictions and conditions: Provided that
the Participant remains in the continuous employ of the Company or one of its
Affiliates continuously during the vesting periods, or Retires (“Retirement” is
herein defined as retirement from active employment with the Company or an
Affiliate, while in good standing, at or after age fifty-five having completed
at least ten years of continuous service as an Employee exclusive of any prior
service credited for other benefit purposes), the Units will vest and the
Participant’s estate will be issued an equal number of nonforfeitable Shares in
accordance with the following vesting schedule: Vesting Date Number of Units
That Vest __________ ____ __________ ____ __________ ____ __________ ____ In the
event a Retired Participant dies during a vesting period, all remaining unvested
units will immediately vest upon the date of death and the Participant’s estate
will be issued an equal number of nonforfeitable Shares within thirty (30) days
after death. The right of the Participant to continue to vest in the Award upon
Retirement is contingent on the Participant’s compliance with the provisions of
the Restrictive Covenants section set forth below. Dividend and Voting Rights.
Participant will have no voting or dividend rights with respect to the Units
until such time as they have vested and the Shares are issued. Transferability.
The Units may not be assigned nor transferred. Cancellation, Adjustment or
Forfeiture of Award. The Units and any Shares issued with respect to the Units
(and any additional shares issued on account of a stock split,



--------------------------------------------------------------------------------



 
[shenex1059123118002.jpg]
Performance Share Award ______________ Page 2 stock dividend, etc.) are subject
to cancellation, adjustment or forfeiture in accordance with the Executive
Compensation Recovery Policy as such policy may be in effect from time to time.
All certificates issued to represent such Shares shall bear a legend setting
forth such restriction. Cancellation Upon Termination of Employment Other Than
by Retirement. Any Units not vested in accordance with the provisions of the
preceding Grant and Vesting section will be immediately cancelled at the time
the Participant ceases to be employed by the Company or one of its Affiliates,
unless if such termination of employment is a result of death or Disability
(defined in accordance with the Company’s then current long term disability
program). If termination of employment is due to death or Disability prior to
Retirement, all remaining unvested Units awarded above will be prorated as of
the date of death or Disability and those prorated Units will then immediately
vest on the date of such Participant’s death or Disability and the Participant
or the Participant’s estate will be issued an equal number of nonforfeitable
Shares within thirty (30) days after the date that employment ends on account of
death or Disability. Proration will be calculated on the unvested Units
remaining for each vesting period, based on the number of days of employment
prior to the death or Disability relative to the total days of that vesting
period. Tax Withholding. Notwithstanding any contrary provision, unless and
until satisfactory arrangements (as determined by the Administrator) will have
been made by Participant with respect to the payment of income, employment and
other taxes which the Company determines must be withheld with respect to the
vesting of Units, no certificate representing Shares from said Units shall be
delivered. To the extent determined appropriate by the Company in its
discretion, it shall have the right (but not the obligation) to satisfy any tax
withholding obligations by reducing the number of Shares otherwise deliverable
to Participant. If Participant fails to make satisfactory alternative
arrangements for the payment of any required tax withholding obligations
hereunder at the time any applicable Units otherwise are scheduled to vest, the
Company may, to the extent permitted by law, satisfy the Participant’s tax
withholding obligations by reducing the number of Shares otherwise deliverable
to Participant. Award not an Employment Agreement. This Award is not a guarantee
of continued service and nothing in this Award shall be deemed to create in any
way whatsoever any obligation on Participant’s part to continue in the employ or
service of the Company, or of the Company to continue Participant’s employment
or service with the Company. In addition, nothing in this Award shall obligate
the Company or any Affiliate, or their respective stockholders, Board of
Directors, officers or employees to continue any relationship which Participant
might have as a service provider or otherwise for the Company or Affiliate.
Governing Plan Document and Defined Terms. This Award is subject to all the
provisions of the Plan and its provisions are hereby made a part of this Award,
and are further subject to all interpretations, amendments, rules and
regulations which may from



--------------------------------------------------------------------------------



 
[shenex1059123118003.jpg]
Performance Share Award ______________ Page 3 time to time be promulgated and
adopted pursuant to the Plan. In the event of any conflict between the
provisions of this Award and those of the Plan, the provisions of the Plan shall
control. Participant hereby acknowledges that a copy of the Plan has been made
available to Participant. Defined terms not explicitly defined in this Notice of
Award shall have the same definitions as in the Plan. Additional Conditions to
Delivery of Shares. The Company will not be required to issue any certificate or
certificates for Shares prior to fulfillment of all the following conditions:
(a) the admission of such Shares to listing on all stock exchanges on which such
class of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any state or federal law or under the rulings
or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Company will, in its absolute
discretion, deem necessary or advisable; (c) the obtaining of any approval or
other clearance from any state or federal governmental agency, which the Company
will, in its absolute discretion, determine to be necessary or advisable; and
(d) the lapse of such reasonable period of time following the date of grant of
the Shares as the Company may establish from time to time for reasons of
administrative convenience. Restrictive Covenants. This Section shall apply
during any period in which any Performance Shares of the Grantee continue to
vest in accordance with this Agreement and until payment of the Performance
Shares. (a) Non-Competition. The Participant shall not, without the Board’s
prior written consent, directly or indirectly engage in, have any equity
interest in, or assist, manage or participate in (whether as a director,
officer, employee, agent, representative, security holder, consultant or
otherwise) any Competitive Business; provided, however, that: (i) the
Participant shall be permitted to acquire a passive stock or equity interest in
such a Competitive Business provided the stock or other equity interest acquired
is not more than 5% of the outstanding interest in such a Competitive Business;
and (ii) the Participant shall be permitted to acquire any investment through a
mutual fund, private equity fund or other pooled account that is not controlled
by the Participant and in which he has less than a 5% interest. For purposes of
this provision, the term “Competitive Business” shall mean the provision of
telecommunications services to customers in a location in which the Company’s
services are available to such customers, and also refers to any entity
(including any subsidiaries, parent entities or other affiliates thereof) which,
as of the Participant’s date of termination, engages in any such business. (b)
Non-Solicitation. The Participant will not, directly or indirectly, recruit or
otherwise solicit or induce any employee, director, consultant, customer, vendor
or supplier of the Company to terminate his, her or its employment or



--------------------------------------------------------------------------------



 
[shenex1059123118004.jpg]
Performance Share Award ______________ Page 4 arrangement with the Company or
otherwise change his, her or its relationship with the Company. (c)
Confidentiality. The Participant shall maintain in confidence and shall not
directly, indirectly or otherwise, use, disseminate, disclose or publish, or use
for his or her benefit or the benefit of any person, firm, corporation or other
entity, any confidential or proprietary information or trade secrets of or
relating to the Company without the prior written authorization of the Company.
Notwithstanding anything herein to the contrary, nothing shall prohibit the
Participant from disclosing any information that is generally known by the
public. (d) Non-Disparagement. The Participant will not criticize, defame, be
derogatory toward or otherwise disparage the Company (or the Company’s past,
present and future officers, directors, stockholders, attorneys, agents,
representatives, employees or affiliates), or its or their business plans or
actions, to any third party, either orally or in writing; provided, however,
that this provision will not preclude the Grantee from giving testimony in
response to a lawful subpoena or preclude any conduct protected under 18 U.S.C.
Section 1514A(a) or any similar state or federal law providing “whistleblower”
protection to the Participant. Compliance with Section 409A. Notwithstanding
anything to the contrary in the Plan or this Notice, the Company reserves the
right, but is not obligated, to revise this Award as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with or be exempt from Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A of the Code in connection to this
Award. Change in Capital Structure. The terms of this Award shall be adjusted as
the Committee determines is equitably required in the event the Company effects
one or more stock dividends, stock split-ups, subdivisions or consolidations of
shares or other similar changes in capitalization. Survival. The provisions of
this Agreement (including without limitation, the provisions regarding
cancellation, adjustment or forfeiture of the Award) shall survive the vesting
of the Units and the issuance of the Shares without limitation. Governing Law.
This Award shall be governed by the laws of the Commonwealth of Virginia.



--------------------------------------------------------------------------------



 
[shenex1059123118005.jpg]
Performance Share Award ______________ Page 5 IN WITNESS WHEREOF, the company
has caused this Agreement to be signed by a duly authorized officer, and
Participant has affixed his or her signature hereto. SHENANDOAH
TELECOMMUNICATIONS COMPANY By [Name and Title of Officer] [Name of Participant]



--------------------------------------------------------------------------------



 